Title: From John Adams to George Chapman, 3 December 1785
From: Adams, John
To: Chapman, George


     
      Sir
      Grosvenor Square Decr. 3. 1785.
     
     I received in due Season your Letter of the 20. July, with a Copy of your Treatise on Education. As I was much engaged at that time, I was not able to read it, but Mrs Adams, who read it carefully through, admired it so much, that she took the first Opportunity to send it to a worthy Clergy man in America, Mr shaw of Haverhill, who is much concerned in the Education of Youth. There is no Subject so interesting to the United States of America, who ought to consider themselves, not merely as forming a rising Generation of Freemen but as filling up a new World capable of containing & nourishing Some hundreds of Millions of Inhabitants. As such a Trust is peculiar to them, they ought to be very carefull, that no bad Principles or degrading Habits or Institutions, be found in that Country. I have found with much Pleasure in the various Parts of

Europe, that the Men of Letters in general who are possessed of the best Hearts and most virtuous Principles, are anxious to assist Us in the great Work We have to do. And I hope Sir, that your sentiments on Education may contribute their share, towards the formation of a free and virtuous Race, on that side of the Atlantic. I have the Honour to be / sir your obliged &c
    